               Case 8:18-cv-01041-GJH Document 200 Filed 07/11/19 Page 1 of 2
                                             U.S. Department of Justice
                                             Civil Division
                                             950 Pennsylvania Ave., NW
                                             Washington, DC 20530



                                                                         July 11, 2019

By ECF
The Honorable George J. Hazel
United States District Court
District of Maryland
6500 Cherrywood Lane
Greenbelt, MD 20770

           Re: Kravitz et al. v. U.S. Dept. of Commerce et al. (No. 18-cv-01041);
               La Unión del Pueblo Entero, et al., v. Ross, et al. (No. 18-01570)

Dear Judge Hazel:

        Defendants write to inform you that the President today signed an Executive Order entitled
“Collecting Information About Citizenship Status in Connection With the Decennial Census,” a copy of
which is attached to this letter. In the Order, the President stated that the Supreme Court’s decision in
Department of Commerce v. New York, No. 18-966 (June 27, 2019), “has now made it impossible, as a practical
matter, to include a citizenship question on the 2020 decennial census questionnaire.” Furthermore, in
prepared remarks, the Attorney General stated that, “as a practical matter, the Supreme Court’s decision
closed all paths to adding the question to the 2020 decennial census.” 1

       In light of these conclusions, Defendants plan to confer with Plaintiffs’ counsel regarding
appropriate next steps in these proceedings.



                                                        Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        DAVID M. MORRELL
                                                        Deputy Assistant Attorney General

                                                        /s/ Christopher R. Reimer
                                                        CHRISTOPHER A. BATES
                                                        GLENN M. GIRDHARRY
                                                        BRINTON LUCAS
                                                        CHRISTOPHER R. REIMER
                                                        DANIEL A. SCHIFFER


1
    https://www.justice.gov/opa/speech/remarks-attorney-general-william-p-barr-census-citizenship-question.
          Case 8:18-cv-01041-GJH Document 200 Filed 07/11/19 Page 2 of 2


                                    Attorneys
                                    United States Department of Justice
                                    Civil Division
                                    950 Pennsylvania Ave., NW, Room 3141
                                    Washington, DC 20530
                                    Tel.: (202) 305-3829
                                    Email: christopher.r.reimer@usdoj.gov

                                    Counsel for Defendants

CC:

All Counsel of Record (by ECF)




                                         2
